             Case: 4:20-cr-00687-HEA Doc. #: 18 Filed: 12/22/20 Page: 1 of 4 PageID #: 41

AO 472 (Rev. 09/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Eastern District of Missouri

                   United States of America                             )
                              v.                                        )
                                                                        )     Case No. 4:20 CR 687 CDP (NAB)
                    DEMETIRUS ADAMS                                     )
                              Defendant                                 )

                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

      Upon the

                   Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
             (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                   (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                   § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                   (b) an offense for which the maximum sentence is life imprisonment or death; or
                   (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                   Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                   (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                   (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                   jurisdiction had existed, or a combination of such offenses; or
                   (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
             (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
             (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
             (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                      Page 1 of 4
             Case: 4:20-cr-00687-HEA Doc. #: 18 Filed: 12/22/20 Page: 2 of 4 PageID #: 42

AO 472 (Rev. 09/16) Order of Detention Pending Trial

      B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
             (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
             (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
             (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
             (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
             (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422, 2423, or 2425.

      C. Conclusions Regarding Applicability of Any Presumption Established Above

               The defendant has not introduced sufficient evidence to rebut the presumption above.
               OR
               The defendant has presented evidence sufficient to rebut the presumption, but after considering the
               presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

      By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

      By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

           Weight of evidence against the defendant is strong
           Subject to lengthy period of incarceration if convicted
           Prior criminal history
           Participation in criminal activity while on probation, parole, or supervision
           History of violence or use of weapons
           History of alcohol or substance abuse
           Lack of stable employment
           Lack of stable residence
           Lack of financially responsible sureties
           Lack of significant community or family ties to this district
           Significant family or other ties outside the United States
                                                                                                                     Page 2 of 4
             Case: 4:20-cr-00687-HEA Doc. #: 18 Filed: 12/22/20 Page: 3 of 4 PageID #: 43

AO 472 (Rev. 09/16) Order of Detention Pending Trial

           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
           Prior failure to appear in court as ordered
           Prior attempt(s) to evade law enforcement
           Use of alias(es) or false documents
           Background information unknown or unverified
           Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:

       On 12/11/2020, the undersigned held a hearing on the government’s motion for pretrial detention.
Pursuant to the CARES Act, Defendant agreed to appear via video conference and his attorney had the
opportunity to consult with him regarding the issue of detention. Attorneys for both parties argued their
respective positions and proffered facts. Defendant asked that the Court leave the record open until 12/15/2020,
so that counsel could obtain a copy of the Bail Report and offer any appropriate objections or supplemental
information. On 12/11/2020, the Court and parties received a Bail Report prepared by Pretrial Services.
Defendant filed a supplement (ECF No. 15), with exhibits. The undersigned adopts and incorporates by
reference herein the facts set out in the Bail Report. The undersigned has considered the parties arguments and
proffers, as well as Defendant’s supplement. Pretrial Services recommends detention.
   At the detention hearing, the government summarized the facts leading up to the charge in this matter. The
government also focused on Defendant’s criminal history, which includes a domestic assault conviction for
which Defendant is facing a revocation of probation.
   Defendant noted that one of the items of criminal history referenced by the government was not attributable
to Defendant (the undersigned notes that item did not appear in the Bail Report and will not be considered).
Defendant noted that he has health concerns, and was shot in November 2020, has had surgery and requires
additional surgery.


                                           ** CONTINUED ON ATTACHED SHEET(s) **



                                                Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the
person in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court proceeding.

Date:                 12/22/2020                                             /s/ John M. Bodenhausen
                                                                           UNITED STATES MAGISTRATE JUDGE




                                                                                                                   Page 3 of 4
          Case: 4:20-cr-00687-HEA Doc. #: 18 Filed: 12/22/20 Page: 4 of 4 PageID #: 44

OTHER REASONS OR FURTHER EXPLANATION: (continued)

     Based on the record before the Court, the undersigned concludes that the government has met its burden of
proof. There is no condition, or combination of conditions, that would reasonably ensure Defendant’s
appearance as well as the safety of the community.
     Defendant has extensive and serious criminal history that involves a variety of felony convictions,
including numerous convictions for weapons offenses. According to the Bail Report, Defendant has at least
four firearms convictions, two of which were federal convictions in our District. Defendant has had his
probation revoked in State Court and our Court has revoked his Supervised Release at least twice. Defendant
also has convictions for assaultive conduct. In 2019 Defendant received a five-year SES sentence for felony
domestic assault. Defendant was on probation in that matter at the time of the conduct giving rise to the instant
Indictment and he faces revocation of his probation in that matter. Defendant has been shot twice. Defendant
has arrests without conviction for serious offenses including assault 1st, murder 1st, armed criminal action, and
burglary, among other offenses. Based on Defendant’s criminal history and poor history while on supervision,
if convicted in this matter, Defendant most likely faces a lengthy term of imprisonment.
     The government’s motion for pretrial detention is granted.




                                                                                                           Page 4 of 4
